PER CURIAM:
Christopher Raphael Woodberry petitions for writ of mandamus, alleging the district court has unduly delayed acting on his motion under 28 U.S.C. § 2255 (2000). He seeks an order from this court directing the district court to act. He also requests expedited consideration of his petition. We find there has been no undue *738delay in the district court. Accordingly, while we grant Woodberry’s application to proceed in forma pauperis in this court, we deny his petition for mandamus relief. We deny Woodberry’s motion for expedited consideration as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.